TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                        NO. 03-20-00533-CV


                                  M. B. and O. R., Jr., Appellants

                                                  v.

                 Texas Department of Family and Protective Services, Appellee




         FROM THE COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
     NO. 19-0094-CPSC1, THE HONORABLE BRANDY HALLFORD, JUDGE PRESIDING



                              MEMORANDUM OPINION


                 The trial court signed an order terminating the parental rights of appellants M.B.

(Mother) and O.R., Jr. (Father).1 Mother has four children—son D.R., born in October 2008; son

O.R., born in June 2010; daughter Z.R., born in March 2013; and son L.P., born in November

2015—and Father is the father of the older three children.2 After no one picked up the children

from school on September 19, 2019, the Texas Department of Family and Protective Services

filed its original petition seeking custody. After a final hearing held a year later via video

conference due to COVID-19, the trial court signed its order, finding that termination of the

parents’ rights was in the children’s best interest and that the parents had engaged in conduct that


       1
         For the children’s privacy and for clarity, we refer to the parents as “Mother” and
“Father” and to the children and others involved by their initials. See Tex. Fam. Code
§ 109.002(d); Tex. R. App. P. 9.8.
       2
           The parental rights of L.P.’s father were also terminated, but he did not appeal.
amounted to at least one statutory ground for termination.3 See Tex. Fam. Code § 161.001(b)(1),

(2).   Both Mother and Father appealed, and Father’s appointed attorney has filed a brief

concluding that the appeal is frivolous and without merit. See Anders v. California, 386 U.S.

738, 744 (1967). We affirm the trial court’s order of termination.


                              SUMMARY OF THE EVIDENCE

               At the final hearing, the trial court heard testimony by Mother, Father, three

Department employees, the children’s two court-appointed special advocates (CASA), Father’s

mother (Grandmother), and the principal and the counselor at the three older children’s

elementary school. The school counselor testified that Mother called at about 3:30 p.m. on

September 19, 2019, to say she “was on the bus to come get” the children. She then told the

counselor that she needed help with her electricity, “that the electricity was cut off,” that the

counselor should “call the dad because she needed help with the kids,” and that Mother wanted

to see if someone “could force him to take custody of the kids.” The counselor testified that she

only had known Mother for “a week or two” at the time and that in that span, they had had three

earlier conversations—in the first, Mother “seemed very upset and overwhelmed”; in the second,

she “seemed very put together and very nice and pleasant”; and in the third, she “seemed very

upset,” said she had a rat problem at her apartment and asked the school to contact her landlord,

and “demanded” that the school help because she was going to be evicted. The counselor agreed

that Mother’s moods “varied greatly” through those conversations, which caused some concern,

and said Mother would “cuss,” “get loud,” and accuse the counselor of not taking Mother

seriously or not understanding what Mother was asking.

        3
        See Second Amended Emergency Order Regarding COVID-19, Travis County Civil &
Family Courts, Admin. File No. GN-61-121012, signed and filed May 7, 2020.

                                                2
               The school principal testified that the three older children did not have excessive

absences from school but were “untidy” and “disheveled.” She also said the children received

special support from the school but that Mother did not seem interested in how the children were

doing academically.      Most of the conversations with Mother involved “transportation

challenges,” and Mother called “[a] lot” and would get “pretty upset” and “very agitated.” The

principal explained that the children rode a “special education bus” and that someone had to

meet them at the bus stop. On the afternoon in question, no one was there to meet the children,

so the bus driver returned them to campus. The school started calling the children’s emergency

contacts and called the police when they were unable to reach anyone by 5:00 p.m.

               Department investigator Shannon Reynolds testified that at about 6:00 p.m. on

September 19, the Department received a report that no one had picked up the older three

children and that the police had brought the children to the police station and tried unsuccessfully

for several hours to reach the parents or the emergency contacts. The children were moved to the

Department’s offices, and further efforts were made to reach the parents and the emergency

contacts. When Reynolds finally contacted Father at about 8:00 p.m., he said he “was headed to

the office” from the Pflugerville area. Father was cooperative until Reynolds mentioned having

him drug tested, at which point he “kind of seemed hesitant.”

               Department caseworker LeTasha Allen testified about her phone calls with Father

after that initial call with Reynolds. Allen called at 8:40 p.m. to ask where he was, and Father

“seemed very frustrated and very short and he slurred his words a little bit” and said he was in

Pflugerville waiting for his mother to drive him to get the children. At about 9:30 p.m., Father

said he was on I-35 and going to pick up his mother. At 10:13 p.m., however, Father said that

“he was on 7th Street in downtown Austin” and, when asked why he was there and cautioned

                                                 3
that he was at risk of losing custody, he “became angry and said, ‘I got it. I got it. I’m on my

way.’” About fifteen minutes later, Allen called “to find out if he had at least got on the road to

head towards meeting with his children. And he said that he was still on 7th Street and was not

on his way.” At that point, the Department moved to take custody of the children.

               At about 10:30 p.m., Mother returned Reynolds’s call and said she was at a bus

stop in south Austin and trying to find a ride back to Round Rock. Reynolds said that she asked

where Mother wanted to meet and that Mother said she “preferred to have her mom bring her to

the [Department’s] office.” Reynolds testified that after Mother arrived between midnight and

1:00 a.m., she asked the Department to take custody of all four children “because she couldn’t

provide for them.” Reynolds further testified that the Department “initially tried to give her

resources,” such as offering assistance with utilities, but that Mother “stated she just preferred to

give us custody at the time.” Finally, Reynolds stated that Mother talked “about the conditions

of her home, that there were rats, bedbugs, kids didn’t have food, and she didn’t want them

sitting in the dark starving. So she requested that we take them to keep them safe.”

               Allen observed that although Mother said “she had concerns that both of the

fathers of her children were using drugs currently,” she had asked Father to pick up the children.

Mother told Allen that she had told the school’s counselor “that she was having hard times” and

that “if [Father] didn’t show up, that they needed to contact CPS.” Mother also told Allen that

her home was “infested with rats and with bedbugs,” that she had had to throw away all but one

twin-size mattress, that the residence had no electricity, that she “was sitting up at night trying to

make sure the rats didn’t crawl on the children while they were sleeping,” that she “didn’t have

any food in the home for the children,” and that “the dead rodent smells in the walls was causing

[D.R.]’s asthma to start flaring up.” Allen spoke to Mother for at least an hour, trying to figure

                                                  4
out if someone could take in the family to allow Mother to get on her feet, but Mother said no

one could or would help. Allen asked if Mother was sure she wanted the Department to take

custody, explaining “that it could be a year of her working services before she could get them

back, and she said, yes, that is what she wanted.”

               Allen testified that Mother had endangered the children (1) because their living

conditions “were not appropriate,” and (2) by failing to pick them up without having made

“appropriate arrangements,” agreeing when asked if such instability endangers the children. She

also noted that by allowing Father to pick up and care for the children despite “concerns about

drug use,” Mother placed them with someone whose conduct endangered their well-being.

               Allen testified that concerns about Mother’s mental health arose during the

pendency of the proceeding. Allen testified that she drove Mother to a drug test and several

visitations because another Department employee “did not feel comfortable,” explaining that

Mother would tell Allen “that she had contacted the FBI and filed a complaint against” her and

talked about “a conspiracy theory” in which “helicopters were searching and finding people that

were getting hit with the cars, and they were selling organs, and it was happening all over Austin.

And sometimes just things didn’t necessarily make sense.” Allen testified that both Father and

L.P.’s father expressed concerns about Mother’s mental health.

               Caseworker Deanna Davis took over the case in February 2020. She testified that

Mother “is often not only argumentative but belligerent, accusatory, disrespectful. But in a way

that appears threatening,” sometimes physically. She further said Mother was “openly hostile”

and screamed at Davis; made Davis fear for her own safety “[s]everal times”; told Davis that she

was going to file charges with the FBI that would result in Davis being incarcerated; and sent

“countless emails and texts in all caps using profanity” telling Davis what to do about the

                                                 5
children and their placements. Davis testified that “there has not been an interaction that I know

of from the previous caseworker and myself where it hasn’t erupted into a more explosive

situation where, no matter what we try to say to her, she becomes more and more angry.” In

addition, Mother made threats on social media toward D.R. and Z.R.’s foster parents and called

the police to ask them to conduct what Davis characterized as an unwarranted welfare check,

explaining that the Department had investigated and ruled out Mother’s allegations.

               Mother’s service plan, of which the trial court took judicial notice, required her to

complete a psychological evaluation and engage in individual therapy. She was also required to

sign the Department’s visitation contract, which sets out the rules governing a parent’s visitation.

In February 2020, the trial court suspended Mother’s visitations until she signed the visitation

contract and engaged in mental health services, and Davis testified that she made several

referrals and offered weekly to assist Mother with those services but that Mother continued to

refuse because “she didn’t need those services” and “didn’t have to” sign the contract. In

addition, Davis testified that the only address Mother had provided was for a hotel in Austin; that

she never gave Davis a room number and responded that Davis “already knew where she was”

when asked for one; that she did not notify the Department when she moved; that she failed to

provide any proof of employment and would not tell Davis exactly where she worked; and that

she “has refused all services” offered by Davis. Davis further said that the Department had

concerns about Mother’s mental health because she: “had a very agitated and erratic behavior

that could be perceived as threatening”; “would often indicate that she was going to pursue

charges against pretty much everyone involved in the case through the federal government, the

FBI, the CIA, as well as reporting things to local law enforcement”; and often made accusations

against Davis and other Department personnel.

                                                 6
               Davis agreed that Mother’s visitations had been appropriate before Davis was

assigned to the case, admitted that she and Mother had not “had the most positive relationship,”

and expressed regret that she told Mother that Davis “would be running the show, not [Mother].”

Davis further agreed that Mother “has been very vocal from the beginning of this case that she

doesn’t believe she needs services”; that Mother has faced “significant transportation issues”;

that there was no evidence of physical abuse, excessive absences from school, or medical

neglect; that there was no indication that Mother was abusing drugs around the children or

allowing Father to do so; and that although the only services indicated by the initial intake were

assistance with finding secure housing “and maybe some economic help,” the Department had

imposed additional requirements like “drug testing, psychological evaluation, [and] counseling.”

However, Davis testified, the Department had received numerous reports over “many, many

years,” most of which were closed without further action, and that history—which included at

least one other report of a child not being picked up from school—when coupled with the current

case, indicated a pattern of issues regarding supervision and the “home environment.” Davis

opined that Mother’s mental health poses a risk to the children “[b]ecause her behavior is so

explosive and erratic” and she “has displayed her extreme anger” in front of them. Mother’s on-

going assertions that “the FBI is watching” also raise concerns about her mental health and

ability to be a safe parent. Davis said Mother had the opportunity to be “more present in her

children’s life through visitation” but continued to refuse to sign the visitation agreement or

engage in mental-health services.

               At the time of the hearing, the children were in three separate placements, where

they had been since November 2019. Davis agreed that the children are bonded to each other

and that it “could be detrimental to them if they are not all together in the same household” and

                                                7
said that the Department was working to reunite the siblings in one home. In the meantime, the

placements were working together to maintain the siblings’ relationships, meeting at parks,

having sleepovers, and taking trips together. D.R. and Z.R. were placed together in Round Rock

with one of O.R.’s previous teachers; O.R. was with one of D.R.’s former teachers in

Pflugerville; and L.P. was in a foster home in Manor. The Department was also considering

Grandmother as a placement for the children. Grandmother’s home study was initially denied

because Father was still living there and Grandmother’s husband did not want to have the

children placed there, but at the time of the hearing, Father was incarcerated and Grandmother’s

husband had changed his mind and was willing to have the children live with them.

               Davis testified that D.R. and Z.R.’s current placement is “wonderful” and stable;

that the foster parents “are caring, nurturing, protective, active people that care very much for the

children”; that the children are well cared for both physically and emotionally; and that the

children are “very comfortable” sharing their thoughts and emotions with the caregivers. When

the case began, D.R. “was overweight with significant issues with asthma,” and Mother told the

Department that he was autistic. Davis said, however, that D.R.—who had not been tested for

autism until coming into the Department’s care—had been diagnosed with an intellectual

disability rather than autism. Since being placed with his foster family, Davis testified, D.R. has

“slimmed down,” is more active, eats healthfully, and is doing better with his asthma. Davis

stated that D.R. is “[v]ery happy” and “probably healthier than he’s been in a long time,” and

that Z.R., who has been diagnosed with an intellectual disability and a speech delay, has shown

improvement since starting speech therapy in June 2020. Davis testified that O.R. is “well cared

for physically and emotionally,” that he is doing well in school, that the family is “very active”

and does “lots of activities together,” and that the caregiver makes sure that O.R. continues his

                                                 8
therapy and meets his emotional needs. O.R. had several teeth “in poor condition” when he

came into the Department’s care and has had oral surgery to address those issues. He “battles

with being underweight” but has gained weight and “is going in the right direction.” L.P.’s

foster home is stable, and he is happy, healthy, and “very, very well bonded to his caregiver.”

He had recently started elementary school and “absolutely loves it and is excelling.”

               Davis agreed that the children loved and were bonded with Mother but testified

that Mother had not improved her circumstances or demonstrated an ability or willingness to

make positive changes or to provide for her children through the pendency of the case. Davis

said Father had attempted to comply with his service plan but continued to use drugs and had not

demonstrated an ability to provide a safe, stable home for the children. She testified that it was

in the children’s best interest for the parents’ rights to be terminated.

               Angela and James Fett are the children’s co-CASAs. Angela testified that she had

seen positive change in the children over the past year. She described D.R. and Z.R.’s home as

“[v]ery nurturing, very patient with the children, setting very good examples, discipline,

structure, which the children have just thrived on.” D.R. was happy, outgoing, and “very loving”

toward his foster parents and his sister, and Z.R. was also doing well. Their foster parents have

addressed the children’s therapy needs and have made sure the children know they can speak to

the foster parents “about any issue.” Both children have “lost a considerable amount of weight”

after being overweight when they came into the Department’s care, and Angela said they had

“blossom[ed]” and “grown into such fantastic children.” Angela said O.R. and L.P. had grown

in their respective placements, were well-bonded to their caregivers, and were engaged in

therapy. The children have good relationships with each other, and Angela regularly checks to

be sure the siblings were having visits together.

                                                    9
               Angela testified that she had seen Mother be aggressive toward other people in

the presence of the children and that Mother had sent threatening or harassing texts to D.R. and

Z.R.’s foster parents; called the police to request unnecessary welfare checks; and made

Facebook posts “making insinuations” and listing the foster parents’ names and “where they

worked, their telephone number, their address.” Angela believed that termination was in the

children’s best interest because they “have found a peace and calmness” and are thriving and

getting educational help, guidance, and nurturing “to help them develop.”

               James agreed that the placements were meeting the children’s needs and that the

children have improved while in foster care, noting that D.R.’s and O.R.’s previously

undiagnosed dental issues had been addressed. James said Mother had shown threatening or

harassing behavior, “rang[ing] from spurious contact with law enforcement regarding welfare

checks all the way through to posting about how her and her hit man were going to go after

particular placements.” James explained that Mother had texted that if one of the placements

“did not allow a visit in defiance of the court order that she would contact law enforcement for a

welfare check,” and then called the police for a welfare check two or three days later, after that

demand was not met. He testified that Mother “seemingly puts her needs exclusively above

those of her children” and “insists that she doesn’t need services” yet is “very reliant on third

parties to help provide for the children, whether it would be a shelter feeding them or the school

district providing transportation for them.” He believed termination is in the children’s best

interests because they are “healthier now” and getting therapy to address their needs.

               Mother testified that she kept up with the children’s medical needs and that

doctors had told her that the children were healthy. She insisted that dental records proved the

children’s teeth were “fine” when they came into the Department’s care but admitted she had not

                                                10
provided those records to the Department. Mother agreed that she knew about Father’s criminal

history, drug use, and history of domestic violence when they were in a relationship. She

testified that there were instances of domestic violence between her and Father and said she

pressed charges for an assault that occurred shortly after D.R. was born. She also knew L.P.’s

father used drugs but never witnessed it. Mother was arrested twice for assault family violence

in 2002 and 2003—one charge was dismissed after she underwent counseling.

               Mother testified that the night the children were removed, she had L.P. and “got

lost on the bus,” explaining that she was still learning the bus routes and had gotten on the wrong

bus going “the other direction.” She said that she called the school to explain and called Father,

who said he would get the children, and that she “thought that maybe his mom would take him to

get the kids.” Mother testified that her phone died while she was on the bus and that she could

not contact anyone until about 7:00 p.m., after she was able to charge her phone. Mother

assumed that the children were with Father and testified that the Department did not call her or

leave “a message or anything,” and so she was confused when her mother called her at about

midnight to say the children were in the Department’s care. Mother said that she “immediately”

called the Department and got ready to go to the children but that because her mother took “a

while” to pick her up, she did not arrive until “very late.”

               Mother denied telling anyone that she could no longer care for the children or that

their living conditions were unstable or unsanitary. She insisted that she had electricity, food,

and enough beds for everyone and that she had been in the process of finding a new place to live.

Mother testified that she moved out of her apartment and into a hotel in February 2020 but at the

time of the hearing, had been living in a shelter for women and children for about two weeks.

She said she did not know when she moved out of the hotel, where she lived between the hotel

                                                 11
and the shelter, or whether she lived with someone else. Mother testified that she had asked for

assistance with deposits or paying bills but that the Department “just denied the services.”

Mother testified that shortly after the children were removed, she found a job through a temp

agency. She said she did not know how long she kept her job with the agency, how long she had

been unemployed at the time of the hearing, where she had applied for work, or whether she had

filled out any applications since the case began and answered, “It doesn’t matter,” when asked

what kind of employment she had sought. Mother also said she did not know the last time she

had spoken to her caseworker.       Asked whether she knew she was required to keep her

caseworker informed of changes in employment, address, or contact information, Mother

answered, “No. But she’s been knowing where I was. She’s been knowing the whole time, like,

[in]vading my privacy. She knows where I’m at.”

               Mother agreed that she never did the psychological evaluation as required by her

service plan and court orders because:



       I have the right not to. Because they were already saying that I had a mental
       disability. And that was defamation of my character, and I don’t appreciate it.
       They were lying on me, so that’s why. They were already saying I had something
       going on with me without having accurate information or proof. That’s
       defamation of my character. That’s why. And because I don’t trust them because
       they have been altering and lying. That’s why.


Mother did not participate in therapy and sought advice from her pastors instead.           She

acknowledged that the order mandated therapy but said that the trial court had said, “‘I

encourage you to take it, [Mother],’ meaning I have an option if I want to or not.”

               Mother asserted that she did not know she had been ordered to take a parenting

class until “[Davis] came along” and “after she retaliated against” Mother. Asked why she did


                                                12
not complete the class, she said, “I’m not a bad parent. That’s why.” When Mother was asked

about an incident in which she had yelled at a delivery person in front of the children, causing

the children to cry, she blamed it on the Department because the children were supposed to be

“in the back” and should not have heard her altercation. Mother said that she had good visits

with her children before Davis was assigned and that she had not seen the children since

February 2020 because the Department “wanted me to sign a contract that I felt like I didn’t have

to. I shouldn’t have to sign one. I never did anything to my kids.” She refused to sign the

visitation rules “[b]ecause I don’t have to” and said, “I do want to see my kids, but I don’t feel

like I have to be forced to sign a contract to see my kids when I did nothing wrong to my kids.”

               Mother said that when the children were removed, she recommended that they be

placed with Father because she thought they would live with him at Grandmother’s house.

Mother said, “I trust his mom,” and said she thought the children would be safe with Father “as

she’s there. If the mom is there.” Mother expressed concerns that the children were in different

placements because the children “are used to being around each other” and “have always been

with each other.” Mother said D.R. and Z.R.’s foster parents had been uncooperative with her

but denied that she had threatened those foster parents. The Department asked Mother about

statements she had made on her Facebook page about the foster parents, introducing into

evidence screen shots of several posts. In one, Mother posted the foster mother’s name and

phone number and alleged that the foster parents had injured D.R., were forcing the children “to

worship a certain religious belief,” and had not taken Z.R. to a doctor for medical attention. In

another, Mother named the foster parents and said, “DON’T SLEEP IM UR WORST

NIGHTMARE,” and, “U WILL PAY FOR HURTING MY MFN KIDS.” In other posts, she

said that the foster parents were “ABT TO GET WHATS COMING TO THEM,” that “I DO

                                               13
NOT TRUST THEM MFS,” and that “I WILL KILL U OVER MY MFN KIDS.” Mother said,

“I can post what I want on my page. It’s my page. It’s freedom of speech. I don’t know what

you are talking about.” Asked whether she remembered being ordered in May 2020 not to

mention the foster parents on social media, Mother first said that she had the right to write what

she wanted, then said she did not recall the order, and finally said, “[B]ut, hey, it is what it is.”

The Department then introduced into evidence a post from June 2020 in which Mother again

named the foster mother and said she had “BETTER GET MY DAUGHTER [Z.R.] TO THE

HOSPITAL FOR THAT HIGH ASS FEVER SHE BEEN HAVING THAT U DIDN’T TELL

CPS ABT.”

               Mother was asked about her plans if the children were returned and said that the

women’s shelter can accommodate children and was helping her find a place to live. She also

said she would support the children “[t]he same way I have been supporting them before you-all

stole them from me.”4 She explained that they would eat at the shelter and that she will apply for

food stamps. She also said she could keep them at the same school in Round Rock because the

school would arrange transportation between it and the shelter in Austin. Mother testified that

her separation from the children has been detrimental to their well-being because:



       They know their mom loves them, and the way the Department did this, they are
       making my children feel like their mom doesn’t love them. They are making
       them feel like I just up and left them. They don’t have any idea of why I can’t see
       them other than thinking I did something wrong.


               Father testified that he was currently incarcerated and that he struggles with PCP

use. Father’s criminal history dates to 2002 and includes convictions for assault family violence,
       4
          The Department’s attorney objected to that response as nonresponsive, and the trial
court sustained the objection.

                                                 14
manufactured delivery of a substance less than a gram, drug possession, and theft. At the time of

the hearing, he was charged with aggravated assault with a deadly weapon, terroristic threat, and

criminal mischief and was unsure whether he also had a charge for possession of a controlled

substance. Father had a fast-food job until “a month or two” before the hearing. He then had

hoped to attend truck-driving school—and had even gotten a grant for the tuition—but decided

he could not attend because of his drug use. For about two weeks, he had a delivery job, and

when he lost that job, his parents kicked him out of their house. Father went to stay with a friend

and said “[e]verything just spiraled out of control,” ending with his incarceration.

               Father testified that on the night the children were taken into Department care, he

had tried unsuccessfully to find a ride because his mother was sleeping and he was “on the

eastside somewhere” in Austin. He denied using drugs that night and said he “was just stuck”

and could not find a ride to get to the children. Father testified that he thought he had met the

requirements of his service plan except for two drug tests he missed because of work. Father had

attended Narcotics Anonymous meetings and sought advice and support from his pastor, a

licensed chemical abuse counselor. However, Father admitted that he continued to use PCP,

although he insisted that he did not use it often and that he “didn’t have a problem like that,”

saying he last used it two months before he “got here.” Father said that he had planned to check

into a drug rehabilitation program after he left his job but that, “as you can see, I didn’t make it.”

Father said his goals were to be “a successful person in life,” stay sober, and take care of his

children. He needed to first address his pending criminal charges, then find and keep a steady

job and provide for the children. Father said Mother was a good parent who had largely raised

the children on her own; denied telling a psychologist that Mother was dominant, controlling, or

greedy; and said that the psychologist who reported otherwise was “[p]retty much” lying.

                                                 15
               Grandmother testified that she is willing to take all four children into her home

and that her husband was now in agreement that the children should live with them. She testified

that she would “be protective of them against” Mother and Father, who Grandmother said “needs

to go to a treatment center” to get help for his drug addiction. Grandmother talked about the

children’s needs and her plans for their care. Grandmother was asked why she used the word

“[u]nfortunately” in talking about a call she had with Mother, and she said, “I’m quite sure

everybody has experienced interaction with [Mother]. And she can misconstrue conversations,

and so that’s why I said ‘unfortunately.’” Grandmother also said, “I just don’t trust [Mother],”

and, “I don’t believe [Mother] has the mothering skills. She is not patient. She does a lot of

yelling and screaming, and you know and I know kids don’t need that.”


                                    STANDARD OF REVIEW

               To terminate a parent’s rights to their child, the Department must prove by clear

and convincing evidence that the parent engaged in conduct that amounts to at least one statutory

ground for termination pursuant to section 161.001 and that termination is in the child’s best

interest. Tex. Fam. Code § 161.001(b); In re S.M.R., 434 S.W.3d 576, 580 (Tex. 2014). Clear

and convincing evidence is “the measure or degree of proof that will produce in the mind of the

trier of fact a firm belief or conviction as to the truth of the allegations sought to be established.”

Tex. Fam. Code § 101.007; In re A.C., 560 S.W.3d 624, 630 (Tex. 2018). We defer to the

decisions of the factfinder, which, “having full opportunity to observe witness testimony first-

hand, is the sole arbiter when assessing the credibility and demeanor of witnesses.” In re A.B.,

437 S.W.3d 498, 503 (Tex. 2014). “The distinction between legal and factual sufficiency lies in

the extent to which disputed evidence contrary to a finding may be considered.” A.C., 560

S.W.3d at 630. In reviewing legal sufficiency, we do not ignore undisputed evidence contrary to

                                                  16
the finding but otherwise assume the factfinder resolved disputed facts in favor of its finding. Id.

at 630-31. In reviewing factual sufficiency, we weigh the disputed evidence contrary to the

finding against all the evidence favoring the finding and ask whether the disputed evidence is

such that a reasonable factfinder could not have resolved it in favor of the finding. Id.

               We consider a trial court’s finding on best interest in light of the factors set out in

Holley v. Adams: the child’s wishes, if appropriate given the child’s age; her emotional and

physical needs now and in the future; present and future emotional or physical danger posed to

the child; the parenting skills of those seeking custody; any programs available to assist those

seeking custody to promote the child’s best interest; plans for the child’s future; the stability of

the home or proposed placement; conduct by the parent that might show that the parent-child

relationship is inappropriate; and any excuses for the parent’s conduct. 544 S.W.2d 367, 371-72

(Tex. 1976). The Holley factors are not exhaustive, not all factors must be proved, and a lack of

evidence about some of the factors does not “preclude a factfinder from reasonably forming a

strong conviction or belief that termination is in the child’s best interest, particularly if the

evidence were undisputed that the parental relationship endangered the safety of the child.” In re

C.H., 89 S.W.3d 17, 27 (Tex. 2002).


                              MOTHER’S APPELLATE ISSUES

               As grounds for termination, the court found that Mother (1) had engaged in

conduct or knowingly placed the children with persons who engaged in conduct that endangered

the children’s physical or emotional well-being and (2) had not complied with the provisions of a

court order that established the actions necessary for the parents to regain custody of the

children, who were in the Department’s care for at least nine months after being removed for

abuse or neglect. See Tex. Fam. Code § 161.001(b)(1)(E), (O).

                                                 17
               Mother argues that the evidence is insufficient to support the trial court’s findings

of statutory grounds and its finding that termination of her rights was in the children’s best

interest.   We will begin with the court’s finding under subsection (E), which allows for

termination of the parent-child relationship if clear and convincing evidence establishes that the

parent “engaged in conduct or knowingly placed the child with persons who engaged in conduct

which endangers the physical or emotional well-being of the child.” Id. § 161.001(b)(E). The

Department does not have to prove that the conduct was directed at the child or that the child

suffered an actual injury. In re E.N.C., 384 S.W.3d 796, 803 (Tex. 2012). Subsection (E)

focuses on the parent’s conduct and asks whether the parent engaged in a voluntary, deliberate,

and conscious course of conduct that endangered the child. See V.P. v. Texas Dep’t of Fam. &

Protective Servs., No. 03-19-00531-CV, 2020 WL 544797, at *4 (Tex. App.—Austin Feb. 4,

2020, no pet.) (mem. op.).

               Mother argues that the evidence established only that she got lost on the bus,

asked Father to pick up the children, and was unaware that he never arrived at the school. She

asserts that her inability to pick up the children was related to the fact that she is economically

disadvantaged, which, as she observes, cannot be the basis for the termination of parental rights.

See Tex. Fam. Code § 161.001(c)(2).

               However, the evidence was not simply that the children were left at school after

Mother got lost on the bus. After getting on the wrong bus and riding into south Austin instead

of going north to the school in Round Rock, Mother called Father, despite her concerns that he

was using drugs, rather than her mother or Grandmother, although Mother seemed to have

assumed that Grandmother would drive with Father. Allen and Reynolds testified that when

Mother finally arrived sometime after midnight, she told them she could not care for the

                                                18
children, she wanted the Department to take custody of them, she lacked electricity, and she did

not have sufficient food or furniture for the children. Mother also told them that the home was

infested by bed bugs to such a degree that she had to throw away most of the family’s mattresses

and by rats to such a degree that D.R.’s asthma was worsening. The school counselor had

concerns based on Mother’s fluctuating moods and because she seemed overwhelmed and

indicated an inability to care for the children on her own. The school principal indicated that the

children appeared “disheveled,” that Mother did not seem particularly interested in their

academic progress, and that she frequently called the school “very agitated.”

               Allen said that Mother discussed “conspiracy theories” that did not make sense

and made other Department employees feel uncomfortable. Multiple witnesses testified about

Mother’s aggressiveness and volatility, and Mother posted one of the foster parents’ name and

phone number online, threatened that family, and called the police to ask for a welfare-check

after threatening to do so if the family did not meet her demands. Mother refused to engage in

services and never completed a psychological evaluation. Mother maintained that she did not

need the court-ordered services; that she was not required to sign visitation rules, despite the trial

court’s order to the contrary; that therapy was optional, despite the trial court’s order to the

contrary; and that she “never did anything” to her kids. She was unable or unwilling to testify

about her efforts to obtain employment or where she had lived between leaving the hotel and

moving into the women’s shelter.

               A course of conduct that subjects a child to a life of uncertainty and instability

endangers the child’s physical and emotional well-being. A.C. v. Texas Dep’t of Fam. &

Protective Servs., 577 S.W.3d 689, 699 (Tex. App.—Austin 2019, pet. denied) (quoting Jordan

v. Dossey, 325 S.W.3d 700, 723 (Tex. App.—Houston [1st Dist.] 2010, pet. denied)). Although

                                                 19
Mother denies making the statements, multiple witnesses testified that she expressed an inability

to provide for the children on the night the children were removed. See A.B., 437 S.W.3d at 503

(factfinder is sole judge of witness credibility). Throughout the proceeding, she continued to

maintain an unstable life and to refuse to participate in Department services aimed at alleviating

some of the safety concerns that gave rise to the removal of her children. She also refused to

engage in services that could determine whether she had mental health concerns that needed to

be addressed, insisting she had no such issues despite several witnesses testifying about volatile,

paranoid, or aggressive behavior. The evidence is legally and factually sufficient to support the

trial court’s finding that Mother engaged in conduct that endangered the children’s well-being.

See A.C., 560 S.W.3d at 630-31. We overrule Mother’s first issue on appeal.5

               As for best interest, this case began when, over a period of about seven hours, the

children were left at school, transferred to the care of the police, and then moved to the


       5
          Although we need not consider Mother’s second issue, which complains of the
subsection (O) finding, see Spurck v. Texas Dep’t of Fam. & Protective Servs., 396 S.W.3d 205,
222 (Tex. App.—Austin 2013, no pet.), we observe that sufficient evidence supports the finding.
Mother refused to sign the service plan; did not complete a psychological evaluation, engage in
therapy, take a parenting class, find stable employment or a stable home, or show herself able to
provide for the children; could not provide any information about attempts to find employment;
and did not keep the Department informed when she moved or changed employment.
         Mother argues that she should be excused from compliance under section 161.001(d),
which bars termination for failure to comply if the parent proves that she was unable to comply,
that she made a good-faith effort to comply, and that her failure to comply is not attributable to
any fault of hers. Tex. Fam. Code § 161.001(d). However, although Davis agreed that she and
Mother had a hostile relationship, Mother had the burden of showing more than that she and
Davis did not get along. Instead, Mother had the burden of proving that she made good-faith
efforts to comply and was not responsible for her failures to do so. See id. Multiple witnesses
testified that Mother was volatile, paranoid, aggressive, and hostile. The Department also
presented evidence that Mother was offered bus passes and given referrals but refused to engage
in services, asserting she did not need them, and yet blamed the Department for not providing
services or assistance. Moreover, Mother did not testify about her attempts to comply. On this
record, Mother has not established that she should be excused from compliance with a court
order under section 161.001(d).

                                                20
Department’s care. Father promised over several hours that he was on the way but never

appeared. Mother did not return the Department’s calls until about 10:30 p.m. and did not arrive

until after midnight, telling the caseworkers that she wanted the Department to take custody

because she was unable to care for the children. Further, Mother indicated that although she had

asked Father to get the children, she had concerns that he was currently using drugs. Mother

opined that it was detrimental to the children to be separated from her and from each other, but

she was unemployed, living in a shelter, and vague about her plans if the children were returned

to her, indicating only that the children could live with her at the shelter until she found a place

to live and that they could stay at their current schools. She presented no evidence about her

efforts or ability to find stable employment or a place to live.

               The Department’s visitation notes indicate that the children love Mother and have

asked when they could go home to her. However, she refused to sign a visitation contract or

engage in mental-health services, resulting in her not having visitations for more than six

months. She had also refused to take a parenting class and did not engage in other offered

services. She testified that the Department had refused her requests for help with utilities or

deposits, but Department witnesses testified to the contrary, stating that they offered her help and

that she refused it. One of the children’s CASAs observed that Mother continued to be very

reliant on assistance from third parties while also insisting that she did not need or want the

Department’s assistance.

               Davis and the children’s CASAs testified that the children had been placed in

safe, stable homes and were bonded to their foster placements, who worked cooperatively to

make sure the siblings maintained close relationships while the Department worked to reunite the

children in one home. D.R. had been determined not to be autistic, O.R.’s dental issues had been

                                                 21
addressed, the children were at healthier weights. They were all doing well in school, happy in

their respective homes, and receiving appropriate therapy, and their overall health had improved.

The Department’s witnesses and the children’s co-CASAs all believed that termination was in

the children’s best interest, testifying that the children needed stability, that the parents had not

shown an ability or willingness to provide it, and that Mother put her own needs ahead of her

children’s.

               We have considered the evidence about the children’s safety and comfort-levels

in their current placements, their needs now and in the future, the possible risks posed by

Mother’s instability, her refusal to avail herself of services or programs that could help her, the

circumstances that initiated the children’s removal, her refusal to do the things necessary to

obtain visitation, and her volatile moods, harassment of a foster placement, and hostility towards

other people. See C.H., 89 S.W.3d at 27; Holley, 544 S.W.2d at 371-72; see also A.B., 437

S.W.3d at 503 (appellate court should not second-guess trial court’s evaluation of witness

credibility or resolution of conflicts in evidence). We hold that the evidence is sufficient to

support the trial court’s finding that termination is in the children’s best interest. We overrule

Mother’s third issue on appeal.


                               FATHER’S APPELLATE ISSUES

               The trial court found that Father (1) had engaged in conduct or knowingly placed

the children with persons who engaged in conduct that endangered the children’s physical or

emotional well-being; (2) had not complied with the provisions of a court order that established

the actions necessary for the parents to regain custody of the children, who were in the

Department’s care for at least nine months after being removed for abuse or neglect;

(3) knowingly placed or allowed the children to remain in conditions or surroundings that

                                                 22
endangered their physical or emotional well-being; and (4) used a controlled substance in a

manner that endangered the children and either failed to complete a court-ordered treatment

program or continued to abuse the controlled substance after completing a program. See Tex.

Fam. Code § 161.001(b)(1)(D), (E), (O), (P).

                 Father’s court-appointed attorney has filed a motion to withdraw supported by an

Anders brief, concluding that the appeal is frivolous and without merit. See Anders, 386 U.S. at

744; In re P.M., 520 S.W.3d 24, 27 (Tex. 2016) (per curiam) (approving use of Anders procedure

in appeal from termination of parental rights). The brief presents a professional evaluation of the

record and demonstrates why there are no arguable grounds to be advanced. See 386 U.S. at

744; Taylor v. Texas Dep’t of Protective & Reg. Servs., 160 S.W.3d 641, 646-47 (Tex. App.—

Austin 2005, pet. denied). In his pro se filings, Father asserts that he was improperly required to

testify after attempting to invoke his Fifth Amendment rights, but the only information he

provided was a listing of the charges for which he was incarcerated—he did not provide any

detail about the circumstances underlying the charges or provide potentially incriminating

information. He asks whether a suspended judgment should have been offered, but termination

cases have strict statutory deadlines, regardless of a parent’s incarceration. See Tex. Fam. Code

§ 263.401 (termination proceeding must be dismissed after one year unless trial court grants

extension of up to 180 days). Finally, Father asserts that the Department presented evidence that

was untrue or incomplete and states that he did not know Mother had mental problems and that

she behaved normally during their time together. However, as noted earlier, we cannot second-

guess the trial court’s evaluation of witness credibility or evidentiary conflicts. See A.B., 437

S.W.3d at 503.




                                                23
               We have conducted an independent review of the record, including Father’s pro

se filings and the Anders brief submitted by his attorney. See Penson v. Ohio, 488 U.S. 75, 80

(1988); Taylor, 160 S.W.3d at 647. We have found nothing in the record that might arguably

support an appeal and agree with counsel that Father’s appeal is frivolous and without merit.


                                        CONCLUSION

               We have overruled Mother’s issues on appeal and have found Father’s pro se

complaints to be without merit. Accordingly, we affirm the trial court’s decree terminating

Mother’s and Father’s parental rights. Father’s counsel’s motion to withdraw is denied.6



                                             __________________________________________

                                             Darlene Byrne, Chief Justice

Before Chief Justice Byrne, Justices Baker and Smith

Affirmed

Filed: April 14, 2021




       6
           The Texas Supreme Court has held that the right to counsel in suits seeking the
termination of parental rights extends to “all proceedings in [the Texas Supreme Court],
including the filing of a petition for review.” See In re P.M., 520 S.W.3d 24, 27 (Tex. 2016) (per
curiam). Accordingly, counsel’s obligation to L.M.V. has not yet been discharged. See id. If
L.M.V., after consulting with counsel, desires to file a petition for review, counsel should timely
file with the Texas Supreme Court “a petition for review that satisfies the standards for an
Anders brief.” See id. at 27-28.

                                                24